Case: 12-16513   Date Filed: 08/21/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16513
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:09-cv-00264-SDM-EAJ



ESTATE OF KYLE THOMAS BRENNAN, etc.,

                                                                      Plaintiff,

KENNAN G. DANDAR,
DANDAR & DANDAR, P.A.,

                                                          Plaintiffs-Appellants,

                                  versus

CHURCH OF SCIENTOLOGY FLAG
SERVICE ORGANIZATION, INC.,
DENISE GENTILE,
a.k.a. Denise Miscavige Gentile,
GERALD GENTILE,
THOMAS BRENNAN,

                                                        Defendants-Appellees,

ROBERT E. BEACH,

                                                                    Defendant.
              Case: 12-16513     Date Filed: 08/21/2013    Page: 2 of 5


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________


                                 (August 21, 2013)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      This is the third appeal in this case, and this one involves only

post-final-judgment motions. Specifically, Appellant Kennan Dandar and his law

firm, Dandar & Dandar, P.A. (collectively, “Dandar”), appeal from the district

court’s denial of their post-judgment motion for emergency injunctive relief and

sanctions against Appellee Church of Scientology Flag Service Organization and

related defendants (collectively, “Scientology”). In this post-judgment motion,

Dandar sought, pursuant to the All Writs Act, 28 U.S.C. § 1651, (1) emergency

injunctive relief related to state court proceedings in which he and Scientology

were involved; and (2) sanctions against Scientology. Dandar also appeals the

district court’s order denying his motion for reconsideration of the denial of that

requested relief. After review, we affirm.

                           I. TWO PRIOR APPEALS

      Beginning in 2009, Dandar represented the estate of Kyle Brennan and filed

this wrongful death suit in federal district court against Scientology and others

                                          2
               Case: 12-16513     Date Filed: 08/21/2013    Page: 3 of 5


(hereinafter referred to as the federal Brennan case). However, prior to this federal

Brennan case, Dandar had entered into a settlement agreement in an earlier,

unrelated wrongful death suit in Florida state court, in which Dandar agreed to no

longer represent parties suing Scientology. Accordingly, Dandar’s representation

of the Brennan estate appeared to violate that settlement agreement. After the state

court held Dandar in contempt for violating the settlement agreement, Dandar

unsuccessfully attempted to withdraw from representing the Brennan estate in this

federal case, an attempt that resulted in the federal district court issuing an

injunction against the state court contempt proceedings.

      In the first appeal, we reversed the district court’s order imposing the

injunction against the state court proceedings, Estate of Brennan v. Church of

Scientology Flag Serv. Org., 645 F.3d 1267, 1277 (11th Cir. 2011) (“Brennan I”),

cert. denied, 132 S. Ct. 1557 (2012), and Dandar was eventually permitted to

withdraw nunc pro tunc from representing the Brennan estate in further

proceedings in the federal Brennan case. The district court later granted summary

judgment in favor of Scientology, and we affirmed in 2012. Estate of Brennan v.

Church of Scientology Flag Serv. Org., Inc., 490 F. App’x 229, 230 (11th Cir.

2012).

      The Florida state court contempt proceedings against Dandar continued,

however. As a result of orders entered in these state court proceedings, in


                                           3
                 Case: 12-16513        Date Filed: 08/21/2013       Page: 4 of 5


December 2012 Dandar filed a motion in the now-closed federal Brennan case for

a new injunction and for sanctions against Scientology, pursuant to the All Writs

Act, 28 U.S.C. § 1651. The district court denied Dandar’s motion, stating that

(1) it did not retain any jurisdiction in the now-closed Brennan case, (2) no other

basis for exercising jurisdiction existed, and (3) granting an injunction would also

violate this Court’s Brennan I decision, which held that the district court could not

enter precisely the injunction against the state court proceedings that Dandar

sought. Dandar moved for reconsideration, which the district court denied. 1

                                    II. THIRD APPEAL

       After review of the record and briefs, we find no reversible error in the

district court’s denial of Dandar’s post-judgment motion for injunctive relief and

sanctions against Scientology. Additionally, because the district court properly

denied Dandar’s post-judgment motion and recognized that it was bound by our

mandate not to enjoin the state court contempt proceedings, it did not abuse its

discretion in denying Dandar’s motion for reconsideration. 2

       1
        Whether a district court has subject matter jurisdiction to hear a matter is a question of
law we review de novo. Holston Invs., Inc. B.V.I. v. Lanlogistics Corp., 677 F.3d 1068, 1070
(11th Cir. 2012). We review for abuse of discretion a district court’s denial of a motion for
reconsideration. Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1285 (11th Cir. 2001).
       2
        “Appellee’s Designation of Additional Items to Be Included in Record on Appeal” and
“Appellee’s Motion to Include Within the Record Documents Previously Filed Under Seal,”
construed as motions to supplement the record on appeal, are DENIED AS MOOT.
       Appellants’ “Motion to File Out of Time Appellants’ Response to Appellee’s Motion for
Damages for Frivolous Appeal” is GRANTED. “Appellee’s Motion for Damages for Frivolous
Appeal” is DENIED.
                                                 4
     Case: 12-16513   Date Filed: 08/21/2013   Page: 5 of 5


AFFIRMED.




                              5